Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 01/08/2021 has been entered.  Claims 1-20 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 101 rejections previously set forth in the Non-Final Office Action mailed 10/15/2021  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 11-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (US 20180144251 A1 hereinafter Chou) in view of Frean et al. (US 20140115592 A1 hereinafter Frean)

 claim 1, Chou teaches a system, comprising: [could system ¶9]
a memory [¶9,¶23] that stores computer executable components; [storage with files ¶9]
a processor, [¶9] operably coupled to the memory, and that executes the computer executable components stored in the memory, wherein the computer executable components comprise: [programs and files on storage ¶9]
an extraction component [processor profiler ¶9] that extracts a parameter from a machine learning task, [extracts data from task for a profile ¶62, ¶9 "sampling the data files recorded in the task message"]
a model component that generates a model based on the parameter and respective runtimes times for at least one completed machine learning task, wherein the at least one completed machine learning task does not comprise the machine learning task; and [creates models with profile data  from trained data (completed task) ¶26, ¶33 "prediction model may be created by means of a machine learning", "a lot of tasks whose task classifications and profiles have been known are used as training data and the tasks are executed by using different numbers of computing nodes (i.e., computing nodes of the computing node type determined according to the task classification) to obtain practical execution times"]
an estimation component [prediction system ¶27] that generates an estimated runtime of the machine learning task based on the model, wherein the estimated runtime defines a period of time beginning at an initiation of the machine learning task and ending at a completion of the machine learning task. [predicts execution time (runtime) using model Fig. 3, ¶27 "generates an execution time prediction curve (e.g., the execution time prediction curve P1) of the to-be-executed task based on the prediction sub-model and according to the task classification and the 
Chou does not specifically teach wherein the extracted parameter defines a performance characteristic of the machine learning task and assigns a confidence score to the estimated runtime based upon an amount of similarity of the machine learning task to the at least one completed machine learning task.
However Frean teaches wherein the extracted parameter defines a performance characteristic of the machine learning task [looks at job parameters for estimation algorithm including performance characteristics (training and models ¶179, ¶186), ¶14 "creating a prediction algorithm based upon retrieved operational parameters associated with a data processing job"]
assigns a confidence score to the estimated runtime based upon an amount of similarity of the machine learning task to the at least one completed machine learning task. [confidence factor or score based on training data ¶162, ¶64, ¶67 "estimated run-time of five hours for a particular job, which also includes a confidence factor value of +/-4 hours"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the cloud task system disclosed by Chou and by incorporating the wherein the extracted parameter defines a performance characteristic of the machine learning task and assigns a confidence score to the estimated runtime based upon an amount of similarity of the machine learning task to the at least one completed machine learning task disclosed by Frean because both techniques address the same field of task processing and by incorporating Frean into Chou Simplifys cost estimation for users with a more accurate technique for job run time [Frean ¶7-¶8]

As to dependent claim 2, the rejection of claim 1 is incorporated.  Chou and Frean further teach further comprising a database having historical data regarding the respective runtimes of the at least one completed machine learning task. [Chou know profiles and training data ¶33 "task classifications and profiles have been known are used as training data"]

As to dependent claim 3, the rejection of claim 2 is incorporated.  Chou and Frean further teach wherein the at least one completed machine learning task comprises a plurality of completed machine learning tasks and further comprising [Chou previous training data ¶33]
a clustering component [Chou system that clusters ¶26] that generates a cluster of completed machine learning tasks of the plurality of completed machine learning tasks based on respective performance characteristics of the plurality of completed machine learning tasks, [Chou clustering based on known and training data ¶26]
wherein the clustering component further generates a representative parameter that characterizes the cluster of completed machine learning tasks, wherein the model is further based on the representative parameter. [Chou classifies and assigns node types/parameter ¶6]

As to dependent claim 4, the rejection of claim 3 is incorporated.  Chou and Frean further teach further comprising a classification component that matches the machine learning task to the cluster of completed machine learning tasks based on the parameter and the representative parameter. [Chou classifying based on known and training data ¶6, ¶26]

claim 5, the rejection of claim 1 is incorporated.  Chou and Frean further teach wherein the machine learning task is performed in a cloud environment, and wherein the model is further based on a second parameter that defines a second performance characteristic of the cloud environment. [Chou cloud environment with model using computing resources, nodes count and type (performance) ¶9, ¶7 "the maximum computing resource of the cloud big data computing architecture. Afterwards,"]

As to dependent claim 6, the rejection of claim 5 is incorporated.  Chou and Frean further teach wherein the estimation component generates the estimated runtime prior to the machine learning task being performed in the cloud environment. [Chou to-be-executed task ¶9]

As to dependent claim 7, the rejection of claim 1 is incorporated.  Chou and Frean further teach further comprising a monitoring component [Chou monitor ¶47] that monitors the machine learning task as the machine learning task is being performed and generates a second parameter based on the monitoring, wherein the model is further based on the second parameter. [Chou monitors while executed ¶47]

As to dependent claim 8, the rejection of claim 7 is incorporated.  Chou and Frean further teach wherein the machine learning task is performed in a cloud environment, and wherein the estimation component generates the estimated runtime while the machine learning task is being performed in the cloud environment.[Chou updates execution prediction based on new values ¶47-¶48]

claim 9, the rejection of claim 8 is incorporated.  Chou and Frean further teach wherein the monitoring component further generates a third parameter that defines a second performance characteristic of the cloud environment, and wherein the model is further based on the third parameter.[Chou monitoring with attributes (parameters) ¶58-¶59]

As to dependent claim 11, the rejection of claim 10 is incorporated.  Chou and Frean further teach wherein the model is further based on the second parameter.[Chou attributes used with models ¶9, ¶59]

As to independent claim 12, Chou teaches a computer-implemented method, comprising: 
extracting, by a system operatively coupled to a processor, a parameter from a machine learning task, [extracts data from task for a profile ¶62, ¶9 "sampling the data files recorded in the task message"]
generating, by the system, a model based on the parameter; and [creates models with profile/data ¶26, ¶33 "prediction model may be created by means of a machine learning"] generate a model based on the parameter and respective runtimes times for at least one completed machine learning task, wherein the at least one completed machine learning task does not comprise the machine learning task [creates models with profile data  from trained data (completed task) ¶26, ¶33 "prediction model may be created by means of a machine learning", "a lot of tasks whose task classifications and profiles have been known are used as training data and the tasks are executed by using different numbers of computing nodes (i.e., computing nodes of the computing node type determined according to the task classification) to obtain practical execution times"]

Chou does not specifically teach wherein the extracted parameter defines a performance characteristic of the machine learning task and assigning a confidence score to the estimated runtime based upon an amount of similarity of the machine learning task to the at least one completed machine learning task.
However Frean teaches wherein the extracted parameter defines a performance characteristic of the machine learning task [looks at job parameters for estimation algorithm including performance characteristics (training and models ¶179, ¶186), ¶14 "creating a prediction algorithm based upon retrieved operational parameters associated with a data processing job"]
assigning a confidence score to the estimated runtime based upon an amount of similarity of the machine learning task to the at least one completed machine learning task. [confidence factor or score based on training data ¶162, ¶64, ¶67 "estimated run-time of five hours for a particular job, which also includes a confidence factor value of +/-4 hours"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the cloud task system disclosed by Chou and by incorporating the wherein the extracted parameter defines a performance characteristic of 

As to dependent claim 13, the rejection of claim 12 is incorporated.  Chou and Frean further teach wherein the at least one completed machine learning task comprises a plurality of completed machine learning tasks and further comprising; [Chou know profiles and training data ¶33 "task classifications and profiles have been known are used as training data"]
generating, by the system, a cluster of completed machine learning tasks of the plurality of completed machine learning tasks based on respective performance characteristics of the plurality of completed machine learning tasks; and [Chou clustering based on known and training data ¶26]
generating, by the system, a representative parameter that characterizes the cluster of completed machine learning tasks, wherein the model is further based on the representative parameter.[Chou classifies and assigns node types/parameter ¶6]

As to dependent claim 14, the rejection of claim 13 is incorporated.  Chou and Frean further teach further comprising matching, by the system, the machine learning task to the cluster of completed machine learning tasks based on the parameter and the representative parameter. [Chou classifying based on known and training data ¶6, ¶26]

claim 15, the rejection of claim 12 is incorporated.  Chou and Frean further teach further comprising monitoring, by the system, the machine learning task as the machine learning task is being performed; and [Chou monitors while executed ¶47]  generating, by the system, a second parameter based on the monitoring, wherein the model is further based on the second parameter.[Chou updates execution prediction based on new values ¶47-¶48]

As to dependent claim 16, the rejection of claim 15 is incorporated.  Chou and Frean further teach wherein the machine learning task is performed in a cloud environment, and [Chou cloud environment with model using computing resources, nodes count and type (performance) ¶9, ¶7 "the maximum computing resource of the cloud big data computing architecture. Afterwards,"] wherein the estimating is performed while the machine learning task is being performed in the cloud environment. [Chou updates execution prediction based on new values ¶47-¶48]

As to independent claim 18, Chou teaches a computer program product for estimating a runtime of a machine learning task, the computer program product comprising a non-transitory computer readable medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: [processor executing programs and files on storage ¶9]
extract a parameter from the machine learning task, [extracts data from task for a profile ¶62, ¶9 "sampling the data files recorded in the task message"]
generate a model based on the parameter and respective runtimes times for at least one completed machine learning task, wherein the at least one completed machine learning task does 
estimate the runtime of the machine learning task based on the model, wherein the runtime defines a period of time beginning at an initiation of the machine learning task and ending at a completion of the machine learning task.[predicts execution time (runtime) using model Fig. 3, ¶27 "generates an execution time prediction curve (e.g., the execution time prediction curve P1) of the to-be-executed task based on the prediction sub-model and according to the task classification and the profile to obtain a plurality of predicted execution times of the to-be-executed task corresponding to a plurality of computing node numbers."]
Chou does not specifically teach wherein the extracted parameter defines a performance characteristic of the machine learning task and assigns a confidence score to the estimated runtime based upon an amount of similarity of the machine learning task to the at least one completed machine learning task.
However Frean teaches wherein the extracted parameter defines a performance characteristic of the machine learning task [looks at job parameters for estimation algorithm including performance characteristics (training and models ¶179, ¶186), ¶14 "creating a prediction algorithm based upon retrieved operational parameters associated with a data processing job"]

Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the cloud task system disclosed by Chou and by incorporating the wherein the extracted parameter defines a performance characteristic of the machine learning task and assigns a confidence score to the estimated runtime based upon an amount of similarity of the machine learning task to the at least one completed machine learning task disclosed by Frean because both techniques address the same field of task processing and by incorporating Frean into Chou Simplifys cost estimation for users with a more accurate technique for job run time [Frean ¶7-¶8]

As to dependent claim 19, the rejection of claim 18f is incorporated.  Chou and Frean further teach wherein the at least one completed machine learning task comprises a plurality of completed machine learning tasks and further comprising [Chou know profiles and training data ¶33 "task classifications and profiles have been known are used as training data"] generate a cluster of completed machine learning tasks from the plurality of completed machine learning tasks based on respective performance characteristics of the plurality of completed machine learning tasks;[Chou clustering based on known and training data ¶26]
 generate a representative parameter that characterizes the cluster of completed machine learning tasks; and [classifies and assigns node types/parameter ¶6] match the machine learning 

As to dependent claim 20, the rejection of claim 18 is incorporated.  Chou and Frean further teach wherein the program instructions further cause the processor to: monitor the machine learning task as the machine learning task is being performed; and [Chou monitors while executed ¶47]  generate a second parameter based on the monitor, wherein the model is further based on the second parameter.[Chou updates execution prediction based on new values ¶47-¶48]

Claims 10 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable Chou and Frean, as applied in claim 1 and 12 above, and further in view of Chilimbi et al. (US 20160092765 A1 hereinafter Chilimbi)

As to dependent claim 10, Chou and Frean teach all the limitations of the rejection of claim 1 that is incorporated.  Chou and Frean do not specifically teach further comprising a profile component that generates a fictional machine learning task utilizing fictional data, wherein the fictional data is based on the parameter, wherein the profile component further generates a second parameter that defines a performance characteristic of the fictional machine learning task.
However, Chilimbi teaches further comprising a profile component that generates a fictional machine learning task utilizing fictional data, wherein the fictional data is based on the parameter, wherein the profile component further generates a second parameter that defines a 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the task processing system disclosed by Chou and Frean by incorporating the further comprising a profile component that generates a fictional machine learning task utilizing fictional data, wherein the fictional data is based on the parameter, wherein the profile component further generates a second parameter that defines a performance characteristic of the fictional machine learning task disclosed by Chilimbi because all techniques address the same field of task processing and by incorporating Chilimbi into Chou and Frean improves models in distributed processing systems and saves precious resources [Chilimbi ¶4]

As to dependent claim 17, Chou and Frean teach all the limitations of the rejection of claim 12 that is incorporated.  Chou and Frean do not specifically teach further comprising a profile component that generates a fictional machine learning task utilizing fictional data, wherein the fictional data is based on the parameter, wherein the profile component further generates a second parameter that defines a performance characteristic of the fictional machine learning task.
However, Chilimbi teaches further comprising a profile component that generates a fictional machine learning task utilizing fictional data, wherein the fictional data is based on the parameter, wherein the profile component further generates a second parameter that defines a performance characteristic of the fictional machine learning task. [testing with dummy training 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the task processing system disclosed by Chou and Frean by incorporating the further comprising a profile component that generates a fictional machine learning task utilizing fictional data, wherein the fictional data is based on the parameter, wherein the profile component further generates a second parameter that defines a performance characteristic of the fictional machine learning task disclosed by Chilimbi because all techniques address the same field of task processing and by incorporating Chilimbi into Chou and Frean improves models in distributed processing systems and saves precious resources [Chilimbi ¶4]

Response to Arguments
	Applicant's arguments filed 01/08/2021, page 8, with respect to the 101 rejection. This rejection is withdrawn. 
Applicant's arguments filed 01/08/2021. In the remark, applicant argues that: 	
 (1) Chou and Bourdev fail to teach "assigns a confidence score to the estimated runtime based upon an amount of similarity of the machine learning task to the at least one completed machine learning task." as recited in amended claim 1. See Chou ¶26-¶27, ¶33, ¶62 and Bourdev ¶22 and ¶40.

As to points (1) applicant’s arguments with respect to claim 1 versions have been considered but are moot in view of a new ground of rejection made under rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Frean as set forth above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BEAU D SPRATT/Primary Examiner, Art Unit 2143